               IN THE UNITED STATES DISTRICT COURT FOR
                  THE SOUTHERN DISTRICT OF GEORGIA p;;   15
                         SAVANNAH DIVISION

BAKER & MURAKAMI PRODUCE
COMPANY LLLP, an Idaho limited
liability limited partnership;
and J.F. PALMER AND SONS
PRODUCE, INC., a Texas
corporation;


     Plaintiffs,


V.                                           CASE NO. CV418-0252


WENG FARMS INC., a Texas
corporation; LIYA WENG, an
individual also known as Lea
Weng; WILLIAM R. FOSTER,
individual; and HILLCREST
FARM, a business entity;

     Defendants.




                             ORDER


     Before the Court is Plaintiffs' Motion for Default Judgment

against Defendant Liya Weng and Defendant William R. Foster. {Doc.

44.) In this motion. Plaintiffs request that this Court enter

default judgment against Defendants Weng and Foster, jointly and

severally in their individual capacities, for breach of their

fiduciary duties owed to Plaintiffs. (Doc. 44.) For the following

reasons, the Court finds that Plaintiffs are entitled to entry of

a default judgment against Defendants Weng and Foster, but are not
